DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
2.	The amendments filed December 18, 2020 and December 22, 2020 have been entered. Claim 1 has been amended. Claims 4-14 are withdrawn from consideration. Claims 1-3 and 15-20 are under consideration in this Office Action.


 New Grounds of Rejection Necessitated By Applicants Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over
CN106190862A (published 2016-12-07 having priority to 2016-07-20) as evidenced by either CN103141302A published June 2013 or CN105154342A published December 2015  in view of Nagaoka (US Patent 6090615) and CN106604650A (published April 26, 2017; priority to August 26, 2014).
	The claims are drawn to an active substance of Morchella for improving disturbance of reproductive function, prepared by the following methods:
(A)    inoculating Morchella mycelia on a medium for solid-state culture; (B)    inoculating the Morchella mycelia cultured in step (a) in a liquid medium for liquid culture; (C)    inoculating the Morchella mycelia cultured in step (b) in a fermenter for fermentation to obtain whole fermented liquid containing culture medium, and the Morchella mycelia; and (D) extracting the whole fermented liquid with hot water or ethanol to obtain an extract wherein the Morchella comprises Morchella esculenta, Morchella crassipes or a combination thereof.
Morchella spawn culture substrate and preparation method thereof, the edible fungi residue particularly relating to fermentation is the dreg fermentation substrate from the primary raw material [abstract].  
Morchella also known as Gaster caprae seu Ovis dish, is under the jurisdiction of Ascomycetes Pezizale Morchellaceae Morchella esculenta (L.) Pers Belong is a famous and precious rare edible fungus having high nutritive value, and rich in essential amino acid and granulose. Thus, the price is expensive. Gathering the wild fungus cannot meet the demand of Morchella in the consumption market. The artificial domesticating cultivation of Morchella was once global problem. In recent years, Morchella artificial cultivation technique obtains of cultivates in farmland. 
In the same cultivation sites of Example 1 and Example 2, the Morchella species provided by the publications of the publications CN103141302A, and CN105154342A and their preparation methods were used for cultivation.
 	CN106190862A teach preparing a secondary strain (also called a stock strain): and (3) putting the morchella strain culture medium into a culture container for sterilization, cooling, inoculating morchella mother strain agar blocks in an aseptic operation, and culturing until hyphae are covered with the morchella strain culture medium to obtain a secondary strain. CN106190862A teach Preparing a third-level strain (also called a cultivated species): and putting the toadstool strain culture medium into a culture container, sterilizing, cooling, inoculating the second-level strain obtained in the step above in an aseptic operation, and culturing until hyphae are fully distributed with the culture medium to obtain a third-level strain, namely the toadstool strain. Morchella mycelia cultured in a fermenter for fermentation to obtain whole fermented liquid containing culture medium, and the Morchella mycelia.
The preparation method of Morchella culture substrate of the present invention comprises the steps: sterilizing the collected specimens; arranging the solid culture of four spore and fermenting the gained dreg fermentation substrate mix with quick lime, sterilizing, cooling down and obtaining a culture matrix. Pers spawn culture substrate and loads culture vessel sterilizing, cools down, Sterile working accesses morchella mother culture agar block, cultivates and is covered with Morchella spawn culture substrate to mycelia, obtains second class inoculum
 The condition of described fermentation changes according to temperature difference: (1) ferment 10-15 days when temperature 10-20oC；Preferably ferment 15 days when temperature 10-20oC；(2) ferment 8-10 days when temperature 21-30oC；Preferably ferment 10 days when temperature 21-30oC and/or (3) guarantee that temperature otherwise less than 10oC must not need to be carried out in indoor or take Insulation. After fermentation, more cellulose and hemicellulose are converted into the saccharide nutrient substance that quickly can be utilized by Morchella and yield was improved. 
CN106190862A used the Morchella species provided by publications CN103141302A, and CN105154342A and their preparation methods were used for cultivation. CN103141302A expressly used Morchella esculenta in examples 1-4; while CN105154342A used Morchella esculenta in examples 1-5 and Figure 1.  Therefore, Morchella esculenta. 
MPEP 2113.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," 
	Therefore, CN106190862A teach the structure of Morchella esculenta implied by the process steps. However, CN10619086A does not teach extracting the whole fermented liquid with hot water or ethanol to obtain an extract.
	Nagaoka provide methods for extracting useful ingredients from a mycelium-containing culture medium, which enable obtaining useful ingredients of the mycelium and the culture medium in high yields for a short period of time [Summary]. The culture media can be obtained in high yields for a short period of time [Detailed description].  Nagaoka teach this application for liquids, tonic drinks, plant hormone drugs and cosmetic materials can be expected. Nagaoka teach improving the extraction efficiency, and have found that useful ingredients that can be efficiently extracted from mycelium and solid culture medium [Background].   To the mycelium-containing solid component (i-a) obtained above, water and an enzyme, preferably water and a mycelial cell wall lytic enzyme, are added. Then, the resulting mixture is stirred while maintaining the mixture at 30 to 60° C., preferably 30 to 55° C., to lyse the mycelial cell walls. The stirring is carried out for usually 10 to 60 minutes, preferably 15 to 30 minutes. The amount of water can be optionally determined. The mycelium-containing solid component (i-a) may be disentangled, then to the disentangled solid component are added water and an enzyme, preferably water and a mycelial cell wall lytic enzyme (cell wall lytic enzyme), and the solid component is crushed and ground while maintaining the mixture at the above-mentioned temperature to lyse the mycelial cell walls [Mycelial cytolysis in the solid component]. 

Each step of the third extraction method is described below in more detail. When the enzymes (A) containing β-1,3-glucanase as the main component, preferably further containing chitinase, cellulase and protease is used, the mycelial cell walls can be lysed (decomposed) for a short period of time with no need to pulverize the culture medium. Further, the extraction from the unpulverized culture medium can be made for a short period of time. Therefore, there is no need to carry out plural times of heating operations for enzyme inactivation and sterilization, and the heating operation is carried out once in the final extraction step. Therefore, Nagaoka teach extracting the whole fermented liquid with hot water to obtain an extract.

Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Nagaoka well known extraction techniques to the Morchella whole fermented liquid culture of CN106604650A and CN106190862 in order to providing an enhanced nutraceutical product of edible liquid mycelial culture designed to amplify the potential capacities of the Morchella esculenta.  One of ordinary skill in the art would 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take an active substance of Morchella esculenta where there is no change in the respective function of the active substance of Morchella esculenta or extract, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 





Response to Arguments
4.	Applicant's arguments filed December 18, 2020 and December 22, 2020 have been fully considered but they are not persuasive. 
	Applicants argue that CN106190862A recites Morchella species and not the newly claimed Morchella esculenta or Morchella crassipes species.  However, there is no dispute that CN106190862A teaches using the Morchella species.  Additionally, CN106190862A explicitly recites using the Morchella species provided by the publications of the publications CN103141302A and CN105154342A and their preparation methods were used for cultivation. Therefore, these two references  
both use Morchella esculenta within multiple examples. Therefore CN106190862A used the Morchella esculenta  provided within CN103141302A and CN105154342A.
Additionally, CN106604650A teach the use of Morchella esculenta. At best, applicants argue that CN106604650A did not reduce to practice the use of Morchella esculenta. However, the lack of using a specific Morchella species when the prior art clearly and explicitly teaches the extraction technique is applicable to many or all species of Morchella is not persuasive.   The MPEP section 2123 teaches that patents are relevant as prior art for all they contain, “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir.1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. “The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.”). Therefore applicant’s argument is not persuasive especially when the CN106604650A reference is relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the use of Morchella esculenta. 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been prima facie obvious at the time of applicants’ invention to apply Nagaoka well known extraction techniques to the Morchella whole fermented liquid culture of CN106604650A and CN106190862 in order to providing an enhanced nutraceutical product of edible liquid mycelial culture designed to amplify the potential capacities of the Morchella esculenta.  One of ordinary skill in the art would have a .
Therefore the rejection is maintained. 

Claim Rejections - 35 USC § 103
5.	Claims 1-2 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Langan et al., (US Pat Pub 20160058049) in view of Nagaoka (US Patent 6090615) and CN106604650A (published April 26, 2017; priority to August 26, 2014).
Langan et al., disclose the steps of culturing a submerged mycelial liquid tissue culture in a media, collecting the supernatant fluid of the submerged mycelial liquid tissue culture, and adding the collected supernatant fluid to a food product in an amount sufficient to enhance the food product's taste [abstract].  The fungus used to culture the submerged mycelial liquid tissue culture is Morchella spp.  The media is human food grade media, the supernatant is pasteurized, dried, sterilized, filtered, and/or centrifuged [claims 1-10].  In one embodiment, the fungi cultured media can be used directly as a foodstuff, after suitable treatment such as pasteurization or sterilization prior to consumption. The cultured media can be dried, diluted, concentrated, or used neat in the forms of a concentrate, dried powder, and the like [para. 0023]. A portion of a fungal liquid tissue culture fluid, the supernatant fluid when added directly to a food product, has the ability to improve undesirable tastes in the food product, such as, for example, bitter tastes, astringent tastes, and/or undesirable aftertastes. Enhancing the taste of a stevia and tea, including, without limitation, a bitter flavor, a metallic flavor, a licorice flavor, commonly as an aftertaste, which sets on after the initial sweet or tea sensation [para. 0025].
This pasteurized or sterilized liquid tissue culture could be used as a novel beverage, or its powder as a novel foodstuff, food ingredient, dietary supplement, dietary ingredient or food additive [para. 0051]. The filtrate (collected supernatant) may have its volume or liquid component adjusted as determined by one of skill in the art to produce concentrates, diluents, or dried powders. In one embodiment, the filtrate may be optionally dried by any method known in the art, including the use of open air drying, small batch desiccators, vacuuform dryers, fluid beds or spray dryers, or freeze-driers to dry the liquid to a powder. The filtrate is, in one embodiment, dried following sterilization/pasteurization [para. 0052]. 
See MPEP 2113. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. Therefore, Langan et al., disclose the structure implied by the process steps.
While Langan et al., teach the structure implied by the process steps; Langan et al., do not teach extracting Morchella mycelia with hot water or ethanol to obtain an extract. Nagaoka and CN106604650A have been discussed above as teaching a fermenter for fermentation to obtain whole fermented liquid containing culture medium, and the Morchella mycelia; and extracting the whole fermented liquid with hot water or ethanol to obtain an extract.
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Nagaoka well known extraction techniques to the Morchella esculenta whole fermented liquid culture of CN106604650A and CN106190862 in order to providing an enhanced nutraceutical product of edible liquid mycelial culture designed to amplify the potential capacities of the Morchella esculenta.  One of ordinary skill in the art would have a reasonable expectation of success in providing the extract because supplements in the form of extracts amplify their therapeutic potential. Furthermore, no more than routine skill would have been required to produce an extract of optimum quality and quantity.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take an active substance of Morchella where there is no change in the respective function of the 
The active substance of Morchella or extract, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Response to Arguments
6.	Applicant's arguments filed December 18, 2020 and December 22, 2020 have been fully considered but they are not persuasive. 
Applicants argue that Langan et al., in view of Nagaoka and CN106604650A 
did not reduce to practice the use of Morchella esculenta. However, reduction to practice does not limit or exclude the literature from teaching one of ordinary skill in the art to use the Morchella species, Morchella esculenta. Especially when the prior art references clearly describe the use of Morchella esculenta. The MPEP section 2123 teaches that patents are relevant as prior art for all they contain, “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir.1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. “The fact that a modem with a single carrier data signal is shown Morchella esculenta. 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been prima facie obvious at the time of applicants’ invention to apply Nagaoka well known extraction techniques to the Morchella esculenta whole fermented liquid culture of CN106604650A and CN106190862 in order to providing an enhanced nutraceutical product of edible liquid mycelial culture designed to amplify the potential capacities of the Morchella esculenta.  One of ordinary skill in the art would have a reasonable expectation of success in providing the extract because supplements in the form of extracts amplify their therapeutic potential. Furthermore, no more than routine skill would have been required to produce an extract of optimum quality and quantity.
Thus, the rejection is maintained. 


Conclusion
7.	No claims allowed.
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JANA A HINES/           Primary Examiner, Art Unit 1645